Exhibit 10.32

 

LOAN AGREEMENT

 

BETWEEN

 

GOLD BANC CORPORATION, INC.
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST

 

AND

 

BANK ONE, NA

 

 

 

 

 

 

 

DATED AS OF OCTOBER 1, 2004

--------------------------------------------------------------------------------



ARTICLE 1 DEFINITIONS AND CONSTRUCTION 2       Section 1.1 Definitions 2
      Section 1.2 Principles of Construction 5     ARTICLE 2 AMOUNT AND TERMS OF
CREDIT 6       Section 2.1 The Loans 6       Section 2.2 Promissory Note;
Recordkeeping 6       Section 2.3 Selection of Loan Types; Interest Periods. 6
      Section 2.4 Borrowings and Conversions 7       Section 2.5 Principal
Payments 8       Section 2.6 Interest 8       Section 2.7 Increased Costs. 9
      Section 2.8 Expenses 10       Section 2.9 Prepayments: Reborrowings 10
      Section 2.10 Method and Place of Payment 11       Section 2.11 Application
of Payments 11       Section 2.12 Net Payments 11       Section 2.13 Purchased
Stock Collateral 11       Section 2.14 Other Security 12       Section 2.15 The
Closing 12     ARTICLE 3 CONDITIONS 12       Section 3.1 Documents 12    
ARTICLE 4 REPRESENTATIONS AND WARRANTIES 14       Section 4.1 Organization 14
      Section 4.2 ESOP Pledged Security 14       Section 4.3 Margin Securities
Transactions 14       Section 4.4 ESOP Financial Statements 14       Section 4.5
Company Financial Statements 14       Section 4.6 Legal and Authorized 15
      Section 4.7 No Defaults or Restrictions 15       Section 4.8 Governmental
Consent 16       Section 4.9 Taxes 16       Section 4.10 Compliance with Law 16
      Section 4.11 Employee Benefit Plans 16       Section 4.12 No Material
Adverse Change 17       Section 4.13 Regulatory Enforcement Actions 17
      Section 4.14 Hazardous Materials 17       Section 4.15 Pending Litigation
18       Section 4.16 Title to Properties 18       Section 4.17 Investment
Company Act 18       Section 4.18 Use of Proceeds 18       Section 4.19 No
Misstatement of Material Fact 18       Section 4.20  Survival of Representations
and Warranties 18

--------------------------------------------------------------------------------



    ARTICLE 5 COVENANTS 19       Section 5.1 Negative Covenants 19       Section
5.2 Affirmative Covenants 21     ARTICLE 6 DEFAULT 23       Section 6.1 Default
23       Section 6.2 Remedies of Bank 26     ARTICLE 7 MISCELLANEOUS 27
      Section 7.1 Waiver by Bank 27       Section 7.2 Entire Agreement:
Modification of the Agreement 27       Section 7.3 Notices 27       Section 7.4
Counterparts 28       Section 7.5 Successors and Assigns 28       Section 7.6
Severability 28       Section 7.7 Survival of Representations and Warranties 28
      Section 7.8 Extensions and Renewals 29       Section 7.9 Accounting Terms
29       Section 7.10 Interest Rate Regulation 29       Section 7.11
Participations; Assignments 29       Section 7.12 Additional Actions 29
      Section 7.13 Revival of Liabilities 29       Section 7.14 Change of
Control 29       Section 7.15 Release; Environmental Indemnity 30

 

Schedule 4.15 - Pending Litigation Schedule 6.1(c) - Outstanding Debt

 

 

ii

--------------------------------------------------------------------------------



LOAN AGREEMENT

     This LOAN AGREEMENT (this “Agreement”), dated as of October 1, 2004, is
entered into by and between GOLD BANC CORPORATION, INC. EMPLOYEE STOCK OWNERSHIP
PLAN AND TRUST (“Borrower”) and BANK ONE, NA, a national banking association
with its principal place of business at 120 South LaSalle Street, Chicago,
Illinois 60603 (“Bank”).

R E C I T A L S:

     A.   Borrower is an employee stock ownership plan as such term is defined
under Sections 401(a) and 4975(e) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Section 407(d)(6) of the Employee Retirement Income
Security Act of 1974, as amended (“ ERISA”), established by Gold Banc
Corporation, Inc., a Kansas corporation (the “Company”).

     B.   Borrower desires to borrow from Bank up to the aggregate principal
amount of $10,050,000.00 (the “Maximum Amount”) under a credit facility
consisting of one or more loans (each, a “Loan”) in an aggregate amount not to
exceed the Maximum Amount, and: (1) each Loan to be made under this Agreement is
intended to be an Exempt Loan (as defined herein); (2) the proceeds of each Loan
will be used to purchase stock of the Company (or to refinance prior Exempt
Loans used for the purchase of stock of the Company); (3) the stock purchased
with the proceeds of each such Loan (or in the case of refinancing Loans, the
stock that was collateral for the Exempt Loan refinanced thereby) will be
pledged to Bank to secure such Loan (in each case, the “Applicable Pledged
Stock”); and (4) a portion of the Applicable Pledged Stock will be released from
pledge based on principal and interest payments under the applicable Loan, in
accordance with the release formulas specified under Treas. Reg
54.4975-7(b)(8)(i).

     C.   The parties wish to outline and agree upon the procedure that shall be
used in connection with the borrowing and repayment of Loans, the use of
proceeds of Loans, and the purchase, pledge, and release of stock purchased with
the proceeds of Loans, all in compliance with Treas. Reg. 54.4975-7(b).

     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

--------------------------------------------------------------------------------



A G R E E M E N T:

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

     Section 1.1 Definitions. In addition to those terms defined throughout this
Agreement, the following terms, when used herein, shall have the following
meanings:

                (a)  “Affiliate” means: (i) any Person that directly or
indirectly controls, is directly or indirectly controlled by, or is directly or
indirectly under common control with such specified Person; (ii) any Person that
holds a Material Interest in such specified Person; (iii) any Person that serves
as a director, officer, partner, executor, or trustee of such specified Person
(or in a similar capacity); (iv) any Person in which such specified Person holds
a Material Interest; and (v) any Person with respect to which such specified
Person serves as a general partner or a trustee (or in a similar capacity). The
Company and all of the Company’s Subsidiaries are deemed for all purposes of
this Agreement to be Affiliates of Borrower.

                (b)  “Borrower’s Liabilities” means all of Borrower’s
liabilities, obligations, duties, and indebtedness to Bank of any and every kind
and nature, whether heretofore, now or hereafter owing, arising, due or payable
and howsoever evidenced, created, incurred, acquired or owing, whether primary,
secondary, direct, contingent, fixed or otherwise (including obligations of
performance), arising or existing under this Agreement and the other Loan
Agreements.

                (c)  “Borrowing” means the borrowing of a Loan from Bank on a
given date.

                (d)  “Business Day” means: (i) for all purposes other than as
covered by clause (ii) below, any day except Saturday, Sunday and any day on
which Bank is authorized or required by law or other government action to close;
and (ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Tranches, any day that is a
Business Day described in clause (i) above and that is also a day for trading by
and between banks in the London interbank LIBOR market.

                (e)  “Call Report” means the quarterly report of income and
condition required to be filed by each depository institution with the Federal
Deposit Insurance Corporation.

                (f)  “ESOP Pledge Agreement” means that certain ESOP Pledge and
Security Agreement, of even date herewith, by and between Bank and Borrower, as
amended, restated, or modified from time to time.

                (g)  “ESOP Pledged Security” means all of the securities and
other rights and properties now or hereafter pledged to Bank under the ESOP
Pledge Agreement.

                (h)  “Exempt Loan” shall mean an “exempt loan” as defined in
Treas. Reg. 54.4975-7(b).


2

--------------------------------------------------------------------------------



                (i)  “Expiry Date” means December 31, 2006, or such earlier date
on which all Loans shall become due and payable on account of acceleration by
Bank or otherwise in accordance with the terms of this Agreement.

                (j)  “GBC” means GBC Kansas, Inc., a Kansas corporation, all of
the capital stock of which is owned by the Company.

                (k)  “GBC Pledge Agreement” means that certain Third Party
Pledge and Security Agreement, of even date herewith, by and among GBC, the
Company, and Bank, as amended, restated, or modified from time to time, pursuant
to which GBC has pledged to Bank all of the issued and outstanding capital stock
of Gold Bank-Kansas, to secure its and the Company’s obligations under the
Guarantee.

                (l)  “Gold Bank-Kansas” means Gold Bank, a Kansas state bank
with its main office located in Leawood, Kansas, all of the capital stock of
which is owned by GBC.

                (m)  “Guarantee” means that certain Guarantee, of even date
herewith, made by GBC and the Company in favor of Bank, as amended, restated, or
modified from time to time, guaranteeing the payment of all Borrower’s
Liabilities.

                (n)  “Indebtedness” means all indebtedness, liabilities, and
obligations of a Person, including, without limitation:

                         (i)  all items arising from the borrowing of money,
which according to GAAP now in effect, would be included in determining total
liabilities as shown on a balance sheet;

                         (ii)  all indebtedness secured by any Lien on property
owned by such Person, irrespective of whether such indebtedness shall have been
assumed;

                         (iii)   all guarantees and similar contingent
liabilities with respect to indebtedness of others; and

                         (iv)  all other interest-bearing obligations evidencing
indebtedness to others.

                (o)   “Interest Period” has the meaning given that term in
Section 2.3.

                (p)  “Knowledge” with respect to:

                         (i)  an individual means that the individual will be
deemed to have “Knowledge” of a particular fact or other matter if: (A) such
individual is actually aware of such fact or other matter; or (B) a prudent
individual could be expected to discover or otherwise become aware of such fact
or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter; and

                         (ii)  a Person (other than an individual) means that
the Person will be deemed to have “Knowledge” of a particular fact or other
matter if any individual who is


3

--------------------------------------------------------------------------------



serving, or who has at any time served, as a director, outside advisor, officer,
manager, partner, executor or trustee of the Person (or in any similar capacity)
has, or at any time had, actual knowledge of such fact or other matter.

                (q) “LIBOR Rate” means with respect to each Interest Period for
a LIBOR Tranche, the rate per annum (rounded upward, if necessary, to the
nearest 1/8 of 1%) at which deposits in dollars are offered by the Eurodollar
lending office of Bank to other prime banks in the London interbank market at
approximately 11:00 a.m. London time, on the date which is two (2) Business Days
prior to the commencement of such Interest Period, in an amount approximately
equal to the aggregate principal amount of the LIBOR Tranche to which such
interest rate is to apply and for a period of time comparable to the Interest
Period selected by Borrower for such LIBOR Tranche, as adjusted for maximum
Federal Reserve requirements.

                (r) “LIBOR Tranches” means Loans, or the applicable portion
thereof, at such time as they are made and/or being maintained at a rate of
interest based upon a LIBOR Rate.

                (s) “Lien” means a lien, claim, charge, mortgage, assignment,
easement, priority, preference, encumbrance, pledge, security interest, or
restriction of any kind, nature, or character.

                (t) “Loan Documents” means this Agreement, the Note, the
Guarantee, the ESOP Pledge Agreement, the GBC Pledge Agreement and all other
documents and instruments entered into or delivered in connection with, or
relating to, the Loans contemplated by this Agreement.

                (u) “Material Interest” means the direct or indirect beneficial
ownership (as currently defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of voting securities or other voting interests representing
at least 33% of the outstanding voting power of a Person or equity securities or
other equity interests representing at least 33% of the outstanding equity
securities or equity interests in a Person.

                (v) “Person” means any individual, bank, corporation (including
any nonprofit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, employee benefit plan, association,
organization, labor union or other entity or government agency or Regulatory
Authority.

                (w) “Prime Base Rate” means the rate which Bank announces from
time to time as its corporate base rate of interest, the Prime Base Rate to
change when and as such corporate base rate changes. The Prime Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged by Bank to a customer. Bank may make commercial loans or other
loans at rates of interest at, above or below the Prime Base Rate.

                (x) “Prime Rate Tranches” means Loans, or the applicable portion
thereof, at such time as they are made and/or being maintained at a rate of
interest based upon a Prime Base Rate.

4

--------------------------------------------------------------------------------



               (y) “Regulatory Authority” means any federal, state or local
governmental body, agency or authority which under applicable statutes and
regulations has supervisory, judicial, administrative, police, taxing or other
power or authority over Borrower or any of its Affiliates.

                (z) “Subsidiary” means with respect to any Person (the “Owner”),
any other Person of which securities or other interests having the power to
elect a majority of such other Person’s board of directors or similar governing
body, or otherwise having the power to direct the business and policies of such
other Person are held by the Owner or one or more of the Owner’s Subsidiaries.

                (aa) “Trustee” means Gold Trust Company (f/k/a The Trust
Company), a Missouri trust company and the trustee of Borrower.

                (bb) “Type” means any type of Tranche (or portion thereof)
determined with respect to the interest option applicable thereto, and shall be
either a Prime Rate Tranche or a LIBOR Tranche.

     Section 1.2 Principles of Construction. (a) In this Agreement, unless
otherwise stated or the context otherwise requires, the following uses apply:
(i) actions permitted to be taken by Bank under this Agreement may be taken at
any time and from time to time in Bank’s sole discretion; (ii) references to a
statute shall refer to the statute and any successor statute, and to all
regulations promulgated under or implementing the statute or successor, as in
effect at the relevant time; (iii) in computing periods from a specified date to
a later specified date, the words “from” and “commencing on” (and the like) mean
“from and including,” and the words “to,” “until” and “ending on” (and the like)
mean “to, but excluding”; (iv) references to a governmental or
quasi-governmental agency, authority or instrumentality shall also refer to a
regulatory body that succeeds to the functions of the agency, authority or
instrumentality; (v) unless expressly provided otherwise, indications of time of
day mean Chicago, Illinois time; (vi) “including” means “including, but not
limited to”; (vii) all references to sections, schedules and exhibits are to
sections, schedules and exhibits in or to this Agreement unless otherwise
specified; (viii) “dollars” or the symbol “$” means United States dollars; (ix)
all words used in this Agreement will be construed to be of such gender or
number as the circumstances require; and (x) the captions and headings of
articles, sections, schedules and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.

                (b) All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles as
applied in the United States in conformity with those used in the preparation of
Borrower’s financial statements referred to in this Agreement (“GAAP”), or
applicable banking rules and regulations, as the case may be. All financial data
submitted pursuant to this Agreement shall be prepared in accordance with such
principles.

                (c) With regard to each and every term and condition of this
Agreement and each of the other Loan Documents, the parties to this Agreement
understand and agree that the

5

--------------------------------------------------------------------------------



same have or has been mutually negotiated, prepared and drafted, and that if at
any time the parties hereto desire or are required to interpret or construe any
such term or condition or any agreement or instrument subject hereto, no
consideration shall be given to the issue of which party to this Agreement
actually prepared, drafted or requested any term or condition of this Agreement
or other Loan Document.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

     Section 2.1 The Loans. Subject to the terms and provisions of this
Agreement, Bank shall make available a credit facility for Borrower’s use during
the term of this Agreement. Such credit facility shall consist of one or more
Loans, and the aggregate principal amount of all Loans shall not exceed, at any
time outstanding, the Maximum Amount. On the Closing Date, Borrower shall borrow
the full Maximum Amount. The unpaid principal balance plus all accrued but
unpaid interest on the Loans and all other amounts outstanding hereunder shall
be due and payable on the Expiry Date. At the Borrower’s election made in
accordance with the terms and subject to the conditions set forth in this
Agreement, any Loan shall be treated as a LIBOR Tranche or a Prime Rate Tranche.
No amount paid or prepaid on any Loan may be reborrowed. Notwithstanding
anything contained herein to the contrary, the Loans from Bank to Borrower shall
be without recourse to Borrower pursuant to Treasury Regulation § 54-4975-7(b).

     Section 2.2 Promissory Note; Recordkeeping. Borrower’s obligation to pay
the principal of, and interest on, the Loans made by Bank shall be evidenced by
a promissory note (as amended, restated, or modified from time to time, the
“Note”) duly executed and delivered by Borrower in the form of Exhibit A with
blanks appropriately completed in conformity herewith. The Note shall: (a) be
payable to the order of Bank; (b) be dated the date of this Agreement; (c)
mature on the Expiry Date, with installments of principal to be paid in
accordance with Section 2.5 hereof; (d) bear interest as provided in the
appropriate clause of Section 2.6 in respect of the Prime Rate Tranches and
LIBOR Tranches, as the case may be; and (e) be entitled to the benefits of this
Agreement. Bank shall record in its records, or at its option on the schedule
attached to the Note, the date and amount of each Loan made by Bank, the
principal payment schedule with respect thereto, each repayment or conversion
thereof and, in the case of each LIBOR Tranche, the dates on which each Interest
Period for such Tranche shall begin and end. The aggregate unpaid principal
amount so recorded shall be rebuttable presumptive evidence of the principal
amount owing and unpaid on the Note. The failure to so record any amount or any
error in so recording or calculating any amount shall not, however, limit or
otherwise affect the obligations of Borrower hereunder or under the Note to
repay when due the principal amount of the Loans evidenced by the Note together
with all interest accruing thereon.

     Section 2.3 Selection of Loan Types; Interest Periods.

                (a) Each Loan, or portion thereof, shall be either a Prime Rate
Tranche or LIBOR Tranche, as Borrower shall specify in the related notice of
conversion pursuant to Section 2.4. Each Prime Rate Tranche shall be in an
aggregate amount of at least Five Hundred

6

--------------------------------------------------------------------------------



Thousand Dollars ($500,000) and in Five Hundred Thousand Dollar ($500,000)
increments in excess of such minimum amount, and each LIBOR Tranche shall be in
an aggregate amount of at least Fifty Thousand Dollars ($50,000) and in Fifty
Thousand Dollar ($50,000) increments in excess of such minimum amount. Prime
Rate Tranches and LIBOR Tranches may be outstanding at the same time.

                (b) Unless otherwise agreed by Bank in writing, the interest
period applicable to each LIBOR Tranche requested by Borrower shall be for
thirty (30), sixty (60), or ninety (90) days (with respect to each applicable
LIBOR Tranche, an “Interest Period”), and further provided that: (i) the initial
Interest Period for any LIBOR Tranche shall commence on the date of Borrowing of
the Loan including such LIBOR Tranche; (ii) if any Interest Period relating to a
LIBOR Tranche begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period for a LIBOR Tranche would otherwise expire
on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, then such Interest Period shall
expire on the immediately preceding Business Day; and (iv) no Interest Period
with respect to a Loan shall extend beyond the Expiry Date.

                (c) If, upon the expiration of any Interest Period applicable to
a LIBOR Tranche, Borrower has failed affirmatively to request that Bank continue
such Tranche as a specific Type of Tranche, Borrower shall be deemed to have
elected to convert such Tranche into a Prime Rate Tranche. Bank shall have no
obligation to inform Borrower of the potential for automatic conversion of any
Tranche to a Prime Rate Tranche. Notwithstanding anything contained herein to
the contrary, the principal amount of each LIBOR Tranche shall be not less than
Fifty Thousand Dollars ($50,000) and in Fifty Thousand Dollar ($50,000)
increments in excess of such minimum amount.

                (d) Bank’s determination of the LIBOR Rate applicable to any
LIBOR Tranche shall be conclusive, absent manifest error. Furthermore, if Bank
determines, in good faith (which determination shall be conclusive, absent
manifest error), prior to the commencement of any Interest Period that: (i)
dollar deposits of sufficient amount and maturity for funding any LIBOR Tranche
are not available to Bank in the London interbank market in the ordinary course
of business; or (ii) by reason of circumstances affecting the London interbank
market, adequate and fair means do not exist for ascertaining the rate of
interest to be applicable to the relevant LIBOR Tranche, then, in either such
case, Bank shall promptly notify Borrower and such LIBOR Tranche shall
automatically convert on the last day of its then-current Interest Period to a
loan bearing interest at the Prime Rate (subject to any funding indemnification
amounts required by this Agreement) and no new LIBOR Tranches shall be made as
long as such condition exists.

Section 2.4 Borrowings and Conversions.

                (a) Borrower shall have the option, subject to the other
provisions of this Agreement, to request that a Loan be made to Borrower, by
giving written notice to Bank prior

7

--------------------------------------------------------------------------------



to 12:00 noon (Chicago time) at least three (3) Business Days before the date on
which any Loan is to be made hereunder, specifying: (i) the amount of the
requested Loan; (ii) the Type of the requested Loan; (iii) the borrowing date
for the requested Loan (which shall be a Business Day); and (iv) the Interest
Period applicable to such Loan (in the case of each LIBOR Tranche), which shall
not exceed the Expiry Date. In the event that Borrower shall fail to select an
Interest Period for any LIBOR Tranche, Borrower shall be deemed to have selected
an Interest Period of 30 days.

                (b) Each Prime Rate Tranche shall continue as a Prime Rate
Tranche unless and until such Prime Rate Tranche is converted into a LIBOR
Tranche or is repaid in accordance with the terms and conditions of this
Agreement. Each LIBOR Tranche shall continue as a LIBOR Tranche until the end of
the then-applicable Interest Period therefor, at which time such LIBOR Tranche
shall automatically convert into a Prime Rate Tranche unless: (i) such LIBOR
Tranche is repaid in accordance with the terms of this Agreement; or (ii)
Borrower shall have provided a conversion notice to Bank as set forth below
requesting that, at the end of such Interest Period, such LIBOR Tranche continue
as a LIBOR Tranche for the same or another Interest Period.

                (c) Borrower shall have the option to convert, on any Business
Day, all or a portion of the outstanding principal amount of the Tranches made
pursuant to one or more Borrowings of one or more Types of Tranches into a
Borrowing of another Type of Tranche, provided that LIBOR Tranches may be
converted into Prime Rate Tranches only on the last day of the Interest Period
applicable to the Tranches being converted. Each such conversion shall be
effected by Borrower by giving notice to Bank prior to 12:00 noon (Chicago time)
at least three (3) Business Days before the date on which any Loan is to be
converted hereunder, specifying the Tranches to be so converted and, if to be
converted into a LIBOR Tranche, the Interest Period to be initially applicable
thereto. Upon any such conversion, the proceeds thereof will be applied directly
on the day of such conversion to prepay the outstanding principal amount of the
Tranches being converted.

     Section 2.5 Principal Payments. The Loans shall be repaid as follows: (a)
$1,398,500.09 shall be due and payable on December 31, 2005; and (b) the final
payment of all outstanding amounts due under the Loans, including, without
limitation, principal, accrued but unpaid interest, and all expenses to be paid
under Section 2.8, shall be paid on the Expiry Date.

      Section 2.6 Interest.

                (a) Borrower agrees to pay interest in respect of the unpaid
principal amount of each Prime Rate Tranche of each Loan from the date the
proceeds thereof are made available to Borrower until the maturity or repayment
thereof (whether by acceleration or otherwise) at a rate per annum which shall
be equal to the Prime Base Rate in effect from time to time.

                (b) Borrower agrees to pay interest in respect of the unpaid
principal amount of each LIBOR Tranche of each Loan from the date the proceeds
thereof are made available to Borrower until the maturity or repayment thereof
(whether by acceleration or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be the LIBOR Rate for such Interest
Period plus One Hundred Seventy (170) basis points.

8

--------------------------------------------------------------------------------



                (c) Interest on outstanding principal amounts under the Note
shall be calculated on the basis of the actual days elapsed on the basis of a
360-day year at the applicable rates set forth in this section.

                (d) Overdue principal and, to the extent permitted by applicable
law, overdue interest in respect of each: (i) Prime Rate Tranche shall bear
interest at a rate per annum equal to two percent (2%) per annum in excess of
the Prime Base Rate in effect from time to time (the “Prime Loan Default Rate”);
and (ii) LIBOR Tranche at a rate per annum equal to two percent (2%) per annum
in excess of the interest rate otherwise applicable to such LIBOR Tranche. Any
other amount payable by Borrower hereunder that is not paid to Bank when due
shall bear interest at the Prime Loan Default Rate.

                (e) Accrued (and theretofore unpaid) interest shall be due and
payable: (i) in respect of each Prime Rate Tranche, quarterly in arrears on the
first day of each January, April, July and October; (ii) in respect of each
LIBOR Tranche, in arrears, on the last day of each Interest Period applicable
thereto; and (iii) in respect of each Loan, on any prepayment (on the amount
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

      Section 2.7 Increased Costs.

                (a) If any new or existing statute, treaty or regulation
(including any regulation promulgated by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) or the Office of the Comptroller of the
Currency), or any interpretation thereof by any governmental authority or
Regulatory Authority charged with the administration thereof, or any action by
any central bank or other fiscal authority having jurisdiction over Bank or any
Loans, imposes, modifies or deems applicable any tax or any reserve and/or
special deposit requirement against any assets held by, or deposits in or for
the amount of any Loan by Bank (or any branch or affiliate of Bank involved in
transactions under or contemplated by the Note), except for such matters that
have resulted in a change in the LIBOR Rate pursuant to the definition of LIBOR
Rate contained herein, or any similar measure shall result in a reduction in the
amount of principal, interest, or other amounts receivable by Bank with respect
to any Loans or an increase in the cost to Bank with respect to the amount of
principal, interest, or other amount receivable by Bank with respect to any
Loans or an increase in the cost to Bank of funding any LIBOR Tranche of any
Loan in the London interbank offer rate market (whether or not such Loan is
actually so funded) or engaging in any other transaction material to the
maintenance of any LIBOR Tranches of any Loans (such reduction in amounts
receivable or increases in costs being hereinafter referred to as “Costs”), then
Borrower shall fully indemnify and hold harmless Bank for, from, and against any
and all such Costs and shall compensate Bank, as of the end of each Interest
Period for which the LIBOR Rate has been determined during which such measures
were in effect, for the Costs incurred during such period. All such Costs shall
be determined by Bank and a statement thereof shall be sent by Bank to Borrower
as promptly as practicable following the date on which such Costs have been
determined, and such determinations shall be conclusive and binding on Borrower
in the absence of manifest error, but Bank shall notify Borrower of the
existence of any event which would (if interest were to be accrued based on the
LIBOR Rate) require reimbursement by Borrower of Costs incurred by Bank, as
promptly as practicable following the date on which it has actual knowledge of
such event. Upon any such

9

--------------------------------------------------------------------------------



notification, Borrower shall have the option to convert its LIBOR Tranches(s) to
Prime Rate Tranche(s). The obligations set forth in this provision shall survive
repayment of the amounts due under this Agreement, the Note and the other Loan
Documents.

                (b) If any payment of any LIBOR Tranche occurs on a date that is
not the last day of the applicable Interest Period, whether because of
acceleration or otherwise, or any LIBOR Tranche is not made on the date
specified by Borrower for any reason other than default by Bank, then Borrower
will indemnify and hold harmless Bank for, from, and against any loss, damage,
expense, and cost incurred by Bank resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such LIBOR Tranche.

     Section 2.8 Expenses. Irrespective of whether any Loans are made, Borrower
shall: (a) pay all reasonable costs and expenses of Bank incident to the
transactions contemplated by this Agreement, including all costs and expenses
incurred in connection with the negotiation, preparation and execution of this
Agreement and the other Loan Documents, or in connection with any modification,
amendment, alteration or enforcement of any terms of the Loan Documents,
including Bank’s out-of-pocket expenses and the charges of and disbursements to
counsel retained by Bank; and (b) pay and save Bank and all other holders of any
portion of the Note harmless from and against any and all liability with respect
to amounts payable as a result of: (i) any taxes that may be determined to be
payable in connection with the execution and delivery of, or any modification,
amendment or alteration of, the terms or provisions of any of the Loan
Documents; (ii) any interest or penalties resulting from nonpayment or delay in
payment of such expenses, charges, disbursements, liabilities or taxes; (iii)
any income taxes in respect of any reimbursement by Borrower for any of such
violations, taxes, interest or penalties paid by Bank; and (iv) any payment or
prepayment by Borrower of a Loan on a day that is not the last day of an
Interest Period with respect thereto, including any cost, loss or expense
suffered or incurred by Bank arising from interest or fees payable by Bank to
obtain the funds necessary to fund, maintain or prepay any Loans under this
Agreement. The obligations of Borrower under this section shall survive the
repayment in full of the Note.

     Section 2.9 Prepayments: Reborrowings. Borrower shall have the right to
prepay any of the Loans, without premium or penalty, in whole or in part from
time to time on the following terms and conditions: (a) Borrower shall give Bank
notice thereof not later than 11 a.m. on the date of such prepayment (which
shall be a Business Day) or in the case of a LIBOR Rate Tranche, at least three
(3) Business Days prior to the date of such prepayment, specifying the Loans to
be prepaid, and the date and amount of such prepayment; (b) each Loan prepayment
shall be in an aggregate principal amount of at least Five Hundred Thousand
Dollars ($500,000); and (c) prepayments of LIBOR Tranches made pursuant to this
section may only be made on the last day of an Interest Period applicable
thereto. No principal amount paid or prepaid on any Loan may be reborrowed.
Notwithstanding anything herein to the contrary, the minimum prepayment of any
LIBOR Tranche shall be not less than Fifty Thousand Dollars ($50,000) and in
Fifty Thousand Dollars ($50,000) increments in excess of such minimum amount;
provided, however, that a prepayment of a LIBOR Tranche may be made in a lesser
amount if such prepayment is merely a scheduled principal amount being paid
earlier during the calendar year than it is otherwise due.

10

--------------------------------------------------------------------------------



     Section 2.10 Method and Place of Payment. All payments under this
Agreement, the Note and the other Loan Documents shall be made to Bank not later
than 12:00 noon on the date when due and shall be made in dollars in immediately
available funds at Bank’s Chicago, Illinois, office identified in this
Agreement. Whenever any payment to be made under this Agreement, the Note or any
of the other Loan Documents shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

     Section 2.11 Application of Payments. All payments received by Bank from,
or on behalf of, Borrower shall first be applied to costs and expenses due to
the Bank (including amounts due under Section 2.8), second to accrued interest
under the Note, and then to principal amounts outstanding under the Note;
provided, however, that: (a) such amounts shall be allocated among the various
Loans in whatever order and amounts as Bank in its sole and absolute discretion
decides, and (b) after the Expiry Date, or following and during any Default (as
defined below), all payments received on account of Borrower’s Liabilities under
this Agreement, the Note and the other Loan Documents shall be applied in
whatever order, combination and amounts as Bank, in its sole and absolute
discretion, decides, to all costs, expenses and other indebtedness owing from
Borrower to Bank. All of the provisions of this Agreement, including the
foregoing, shall be subject to compliance with Treasury Regulation Section
54.4975-7(b).

     Section 2.12 Net Payments. All payments made by Borrower under this
Agreement, the Note or any of the other Loan Documents will be made without any
setoff, deduction, counterclaim, protest, demand or presentation or any other
defense, notice or formality. All such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction, Regulatory Authority, or by any political
subdivision or taxing authority thereof or therein (but excluding, except as
provided below, any tax imposed on or measured by the net income of Bank
pursuant to the laws of the jurisdiction (or any political subdivision or taxing
authority thereof or therein) in which the principal office of Bank is located).
If Borrower shall be required by law to deduct any taxes, levies, imposts,
duties, fees, assessments, or other charges from, or in respect of, any sum
payable hereunder to Bank, then: (i) the sum payable to Bank shall be increased
as necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this section)
Bank receives an amount equal to the sum it would have received had no such
deductions been made; (ii) Borrower shall make such deductions; (iii) Borrower
shall pay the full amount deducted to the relevant Regulatory Authority in
accordance with applicable law; and (iv) Borrower shall furnish to Bank the
original copy of a receipt evidencing payment thereof within thirty (30) days
after such payment is made.

     Section 2.13 Purchased Stock Collateral. Borrower’s Liabilities with
respect to each Loan are secured by the pledge of the capital stock of the
Company purchased by Borrower with the proceeds of such Loan (or, in the case of
Loans that were refinancing Loans, the stock of the Company that was collateral
for the Exempt Loan being refinanced thereby), pursuant to the terms of the ESOP
Pledge Agreement.

11

--------------------------------------------------------------------------------



     Section 2.14 Other Security. Borrower’s Liabilities under this Agreement,
the Note and any other Loan Documents are also secured by the Guarantee and the
GBC Pledge Agreement.

     Section 2.15 The Closing. The initial Loan under this Agreement shall be
made at the offices of Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP,
counsel to Bank, at 333 West Wacker Drive, Suite 2700, Chicago, Illinois at 9:30
a.m. on October 1, 2004 (the “Closing Date”), or at such other place or time or
on such other date as the parties hereto may agree.

ARTICLE 3

CONDITIONS

     Section 3.1 Documents. Contemporaneously with the execution of this
Agreement, Borrower shall deliver to Bank all of the following documents, each
duly executed and dated the date of this Agreement, in form and substance
reasonably satisfactory to Bank and its counsel:

                (a)  the Note;

                (b)  the ESOP Pledge Agreement;

                (c)  the Guarantee;

                (d)   the GBC Pledge Agreement;

                (e)  the actual stock certificates constituting part of the ESOP
Pledged Security, and stock powers, executed in blank, for such certificates;

                (f)  the actual stock certificates constituting part of the GBC
Pledged Security (as defined in the GBC Pledge Agreement), and stock powers,
executed in blank, for such certificates;

                (g)  a copy of the Gold Banc Corporation, Inc. Employee Stock
Ownership Plan and Trust certified as of the date of this Agreement by Trustee
(the “ESOP”);

                (h)  a good standing certificate for the Company issued by the
Secretary of State of the State of Kansas and dated not more than ten (10)
Business Days prior to the date of this Agreement;

                (i)  a good standing certificate for GBC issued by the Secretary
of State of the State of Kansas and dated not more than ten (10) Business Days
prior to the date of this Agreement;

                (j)  a good standing certificate for Gold Bank-Kansas issued by
the State Banking Department of the State of Kansas (the “Banking Department”)
dated not more than ten (10) Business Days prior to the date of this Agreement;


12

--------------------------------------------------------------------------------



                (k)  copies of resolutions of the committee or board governing
the operations of Borrower and certified as of the date of this Agreement by
Trustee, authorizing the execution, delivery and performance of this Agreement,
the Note, the ESOP Pledge Agreement and all other Loan Documents to which
Borrower is a signatory;

                (l)  copies of resolutions of the board of directors of the
Company and certified by the Secretary or an Assistant Secretary of the Company
authorizing the execution, delivery and performance of the Guarantee, the GBC
Pledge Agreement and all other Loan Document to which the Company is a
signatory;

                (m)  copies of resolutions of the board of directors of GBC and
certified by the Secretary or an Assistant Secretary of GBC authorizing the
execution, delivery and performance of the Guarantee, the GBC Pledge Agreement
and all other Loan Document to which the Company is a signatory;

                (n)  an incumbency certificate of Trustee certifying the names
of the officer or officers of Trustee authorized to sign this Agreement, the
Note, the ESOP Pledge Agreement and all other Loan Documents to which Borrower
is a signatory (and Bank may conclusively rely on such certificates until
formally advised by a like certificate of any changes therein);

                (o)  an incumbency certificate of the Company certifying the
names of the officer or officers of the Company authorized to sign the
Guarantee, the GBC Pledge Agreement and all other Loan Documents to which the
Company is a signatory (and Bank may conclusively rely on such certificates
until formally advised by a like certificate of any changes therein);

                (p)  an incumbency certificate of GBC certifying the names of
the officer or officers of GBC authorized to sign the Guarantee, the GBC Pledge
Agreement and all other Loan Documents to which GBC is a signatory (and Bank may
conclusively rely on such certificates until formally advised by a like
certificate of any changes therein);

                (q)   the opinion of counsel for Borrower, in form acceptable to
Bank;

                (r)  a letter of instruction from the Company to the Trustee of
the Borrower;

                (s)  a resolution of the board of directors of the Trustee,
certified by the Secretary of the Trustee, with respect to the authority of the
Trustee to execute this Agreement and the other Loan Documents on behalf of the
Trustee;

                (t)  the consent of Silver Acquisition Corp. with respect to
this Agreement, the other Loan Documents and the transactions contemplated
hereby and thereby, in form and substance acceptable to Bank; and

                (u)  evidence, in form and substance acceptable to Bank, that
all Indebtedness of Borrower to LaSalle Bank National Association shall have
been fully, irrevocably, and conditionally paid and satisfied.

13

--------------------------------------------------------------------------------



ARTICLE 4

REPRESENTATIONS AND WARRANTIES

     To induce Bank to enter into this Agreement, and to make the Loans,
Borrower makes the following representations, warranties and agreements as of
the date of this Agreement:

     Section 4.1 Organization. Borrower is an employee stock ownership plan as
such term is defined under Sections 401(a) and 4975(e)(7) of the Code and
Section 407(d)(6) of ERISA, duly adopted by the Company, and is existing with
full and adequate power to carry on and conduct its affairs as presently
conducted. Borrower is a qualified plan under Section 401(a) of the Code. All
necessary approvals and consents from Regulatory Authorities have been obtained
for Borrower to conduct its business.

     Section 4.2 ESOP Pledged Security. All of the securities constituting the
ESOP Pledged Security have been duly authorized, legally and validly issued,
fully paid and nonassessable, and are owned by Borrower free and clear of all
Liens, except, upon consummation of the transactions contemplated herein, for
the security interests granted by Borrower to Bank. There are, as of the date
hereof, no outstanding options, rights or warrants obligating Borrower or any of
its Affiliates to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of the capital stock of any Affiliate or obligating
Borrower or any Affiliate to grant, extend or enter into any such agreement or
commitment, other than rights to purchase Company shares under the Company’s
1996 Employee Compensation Plan, as amended.

     Section 4.3 Margin Securities Transactions. Borrower will not make any
Borrowing or use any part of the proceeds of any Loans so as to involve Bank or
Borrower in a violation of Regulation T, U or X promulgated by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”).

     Section 4.4 ESOP Financial Statements. Borrower has delivered to Bank
copies of its financial statements as of December 31, 2003 (collectively, the
“ESOP Financial Statements”). The ESOP Financial Statements have been prepared
in accordance with GAAP and fairly and accurately present in all material
respects the financial position, assets, liabilities and results of operations
of Borrower at the respective dates of, and for the periods referred to therein.
Since the date of the latest of the ESOP Financial Statements, there has been no
material adverse change in the financial condition, business, properties, or
operations of Borrower. The ESOP Financial Statements contain and reflect
provisions for reserves and other liabilities of Borrower in accordance with
GAAP. Borrower has no material debt, liability or obligation of any nature
(whether accrued, contingent, absolute or otherwise) that is not provided for,
or disclosed in, the ESOP Financial Statements.

     Section 4.5 Company Financial Statements. Borrower has delivered to Bank
copies of the Company’s consolidated balance sheet as of March 31, 2004 and June
30, 2004, and the related consolidated statement of income, statement of cash
flows and statement of changes in shareholders’ equity for the year ended
December 31, 2003 (collectively, the “Company

14

--------------------------------------------------------------------------------



Financial Statements”). To Borrower’s Knowledge, the Company Financial
Statements have been prepared in accordance with GAAP and fairly and accurately
present in all material respects the respective financial position, assets,
liabilities and results of operations of the Company and its Subsidiaries,
including Gold Bank-Kansas, at the respective dates of, and for the periods
referred to therein. To Borrower’s Knowledge, since the date of the latest of
the Company Financial Statements, there has been no material adverse change in
the financial condition, business, properties, or operations of the Company or
any of its Subsidiaries, and the Company Financial Statements contain and
reflect provisions for taxes, reserves and other liabilities of Borrower and
each of its Subsidiaries in accordance with GAAP or applicable banking rules and
regulations, as the case may be. To Borrower’s Knowledge, neither the Company
nor any of its Subsidiaries has any material debt, liability or obligation of
any nature (whether accrued, contingent, absolute or otherwise) that is not
provided for, or disclosed in, the Company Financial Statements.

     Section 4.6 Legal and Authorized. The borrowing of the principal amounts of
the Loans, the execution and performance of this Agreement, the Note, the ESOP
Pledge Agreement and the other Loan Documents and compliance by Borrower with
all of the provisions of this Agreement and of the other Loan Documents to which
it is a party are within the Borrower’s power and authority. Each of this
Agreement, the Note, the ESOP Pledge Agreement and the other Loan Documents to
which Borrower is a party has been duly and validly authorized, executed and
delivered and is a legal, valid and binding obligation of Borrower, and is
enforceable in accordance with its respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization or other laws and
subject to general principles of equity.

     Section 4.7 No Defaults or Restrictions. Neither the execution, delivery or
performance by Borrower of any of the Loan Documents to which it is a party, nor
compliance by it with the terms and provisions hereof or thereof: (a) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality or
Governmental Authority; (b) will conflict or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of Borrower or, to its Knowledge,
any of its Affiliates, pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other agreement, contract or
instrument to which Borrower or any of its Affiliates is a party or by which it
or any of its property or assets is bound or to which it may be subject; or (c)
will violate any provision of the ESOP or, to its Knowledge, the organizational
documents, charter or bylaws of any of its Affiliates. Neither Borrower nor, to
its Knowledge, any of its Affiliates is in material default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing indebtedness of any kind or pursuant to which any such
indebtedness is issued, or other agreement or instrument to which Borrower or
any of its Affiliates is a party or by which it or its properties may be bound
or affected, that would be reasonably expected to have a material adverse effect
on the financial condition, business, properties, or operations of Borrower or
any of its Affiliates.

15

--------------------------------------------------------------------------------



     Section 4.8 Governmental Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made prior to the date of this Agreement), or
exemption by, any governmental or public body or authority or Regulatory
Authority, or any subdivision thereof, is required to authorize, or is required
in connection with: (a) the execution, delivery and performance by Borrower of
this Agreement, the Note, the ESOP Pledge Agreement or any of the other Loan
Documents to which it is a party; or (b) the legality, validity, binding effect
or enforceability of such Loan Documents.

     Section 4.9 Taxes. Borrower and, to its Knowledge, each of its Affiliates
has filed and will continue to file all tax returns required to be filed by it
and has paid and will pay all income taxes payable by it which have become due
pursuant to such tax returns and all other taxes and assessments payable by it
which have become due, other than those not yet delinquent and except for those
contested in good faith and for which adequate reserves have been established.
Borrower and, to its Knowledge, each of its Affiliates has paid, or has provided
adequate reserves for the payment of, all federal and state income taxes
applicable for all prior fiscal years and for the current fiscal year to the
date hereof. Borrower has no Knowledge of any audit, assessment or ether
proposed action or inquiry of the Internal Revenue Service or any other taxing
authority with respect to any tax liability of Borrower or any of its
Affiliates.

     Section 4.10 Compliance with Law. Borrower and, to its Knowledge, each of
its Affiliates is and will continue to be in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies and Regulatory Authorities, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such noncompliance as would not,
in the aggregate, be reasonably expected to have a material adverse effect on
the financial condition, business, properties, or operations of Borrower or any
of its Affiliates. The Note and the Loans qualify for exemption from the
prohibited transaction rules of Section 406 of ERISA and Section 4975(c) of the
Code by virtue of Section 408(b)(3) of ERISA and Section 4975(d)(3) of the Code.
All the Loans and the acquisitions of shares of the Company by Borrower with the
proceeds of Loans are Exempt Loans, and are exempt from the prohibited
transaction provisions of Section 406 of ERISA and Section 4975(c) of the Code
by virtue of Section 408(e) of ERISA and Section 4975(d)(13) of the Code.
Neither Borrower nor any trustee, administrator or fiduciary of Borrower has:
(a) engaged in a “prohibited transaction” as such term is defined in Section
4975 of the Code or Section 406 of ERISA which could directly or indirectly
subject Borrower to any liability for a tax or penalty imposed by Section 4975
of the Code or Section 502(i) of ERISA; or (b) committed a breach of its
fiduciary duties (as defined in Section 404 of ERISA) which could directly or
indirectly subject Borrower to any liability under Section 502 of ERISA.

     Section 4.11 Employee Benefit Plans. Borrower is, and to Borrower’s
Knowledge, all of the Company’s other employee benefit plans, as defined in
Section 3(3) of ERISA established or maintained by the Company or any of its
Affiliates or to which any of them contributes, are, in compliance in all
material respects with all applicable requirements of ERISA, and are in
compliance in all material respects with all applicable requirements (including
qualification and non-discrimination requirements in effect) of the Code for
obtaining the tax benefits the Code

16

--------------------------------------------------------------------------------



thereupon permits with respect to such employee benefit plans. For purposes of
this section, non-compliance with the Code and ERISA is material if such
non-compliance would reasonably be expected to have a material adverse effect on
the financial condition, business, properties, or operations of the Company or
any of its Affiliates. To Borrower’s Knowledge, no such employee benefit plan
has, or at the time of any Loan will have, any amount of unfunded benefit
liabilities (as defined in Section 4001(a)(l8) of ERISA) for which the Company
or any of its Affiliates would be liable to any Person under Title IV of ERISA
if any such employee benefit plan were terminated as of the date hereof or as of
the date of such Loan, which amounts would be material to the Company or any of
its Affiliates.

     Section 4.12 No Material Adverse Change. Since the date of the latest ESOP
Financial Statement, none of the business, operations, properties or assets of
Borrower, nor to Borrower’s Knowledge, any of its Affiliates has been materially
and adversely affected in any way as the result of any act or event, including
fire, explosion, accident, act of God, strike, lockout, flood, drought, storm,
earthquake, combination of workers or other labor disturbance, riot, activity of
armed forces or of the public enemy, embargo, or nationalization, condemnation,
requisition or taking of property, or cancellation or modification of contracts,
by any domestic or foreign government or Regulatory Authority or any
instrumentality or agency thereof.

     Section 4.13 Regulatory Enforcement Actions. Except as otherwise disclosed
in this Agreement and the Written Agreement, dated August 26, 2003, among the
Company, Gold Bank-Kansas, the Federal Reserve Bank of Kansas City, and the
Office of the State Banking Commissioner, Docket 03-014-WA/RB-HC and
03-014-WA/RB-SM, neither Borrower nor to its Knowledge, any of its Affiliates,
nor any of its directors, officers or representatives, nor to Borrower’s
Knowledge, any of the officers or directors or any of its Affiliates, is now
operating under any restrictions, agreements, memoranda, or commitments (other
than restrictions of general application) imposed by any Regulatory Authority,
nor to Borrower’s Knowledge are any such restrictions threatened or agreements,
memoranda or commitments being sought by any Regulatory Authority.

     Section 4.14 Hazardous Materials. Neither Borrower, nor to its Knowledge,
any of its Affiliates, is in violation of any applicable statute, regulation,
ordinance or policy of any governmental entity or Regulatory Authority relating
to the ecology, human health, safety or the environment, and no Hazardous
Material (as defined below) is located on any real property previously or
currently owned or leased by Borrower, nor to its Knowledge, any of its
Affiliates, or has been discharged from or to, or penetrated into, any real
property (or surface or subsurface rivers or streams crossing or adjoining any
real property) previously or currently owned or leased by Borrower or any of its
Affiliates or the aquifer underlying any real property previously or currently
owned or leased by Borrower or any of its Affiliates. “Hazardous Material” as
used herein means any asbestos, polychlorinated byphenyls and petroleum
products, solid wastes, urea formaldehyde, discharges of sewer or effluent,
paint containing lead and any other hazardous or toxic material, substance or
waste which is defined, determined or identified by those or similar terms or is
regulated as such under any statute, law, ordinance, rule or regulation or by
any local, state or federal authority (whether as the result of any judicial or
administrative interpretation of any such statute, law, ordinance, rule or
regulation or otherwise) including any material, substance or waste which is a
hazardous substance within the meaning of 33 U.S.C. §1251 et

17

--------------------------------------------------------------------------------



seq., as amended, or 42 U.S.C. §9601 et seq., as amended, or is a hazardous
waste within the meaning of 42 U.S.C. §6901 et seq., as amended.

     Section 4.15 Pending Litigation. Except as set forth on Schedule 4.15,
there are no actions, suits, proceedings or written agreements pending, or, to
Borrower’s Knowledge, threatened or proposed, against Borrower or any of its
Affiliates at law or in equity or before or by any Regulatory Authority that if
adversely determined would be reasonably expected to have a material adverse
effect on the financial condition, business, properties, or operations of
Borrower or any of its Affiliates; and none of Borrower nor any of its
Affiliates is in default with respect to any order, writ, injunction, or decree
of, or any written agreement with, any Regulatory Authority.

     Section 4.16 Title to Properties. Borrower has good and marketable fee
title to all real property (or have adequate title insurance from a reputable
title insurance company insuring good and marketable title), and good and
marketable title to all other property and assets reflected in the ESOP
Financial Statements, excluding property and assets sold or otherwise disposed
of in the ordinary course of business subsequent to the date of such ESOP
Financial Statements. All property and assets of any kind (real or personal,
tangible or intangible) of the Borrower are free from any and all Liens or
defects in title (or have adequate title insurance from a reputable title
insurance company insuring good and marketable title), except for any Liens
granted herewith or previously to Bank. No financing statement under the Uniform
Commercial Code that names the Borrower as debtor has been filed. Borrower has
not signed any financing statement or any security agreement authorizing any
secured party thereunder to file any such financing statement, except in
connection with financing statements to be filed to reflect Bank as the secured
party in connection with the Loans.

     Section 4.17 Investment Company Act. None of Borrower or any of its
Affiliates is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

     Section 4.18 Use of Proceeds. Borrower has used the proceeds of each of the
Loans solely to purchase common stock of the Company (or refinance a prior
Exempt Loan used for the purchase of stock of the Company).

     Section 4.19 No Misstatement of Material Fact. No information, exhibit,
report or document furnished by Borrower to Bank in connection with the
negotiation or execution of this Agreement or any of the other Loan Documents to
which it is a party contained any material misstatement of fact or omitted to
state a material fact or any fact necessary to make the statements contained
therein not misleading, all as of the date when furnished to Bank.

     Section 4.20 Survival of Representations and Warranties. The foregoing
representations and warranties in this article shall survive the execution and
delivery of this Agreement, the Note, the ESOP Pledge Agreement, and the other
Loan Documents and the making and repayment of the Loans. Each of the
representations and warranties set forth in this article shall be deemed to be
continuing representations and warranties until such time as Borrower has
satisfied all of its obligations to Bank, including the obligation to pay in
full all

18

--------------------------------------------------------------------------------



principal, interest and other amounts in accordance with the terms of this
Agreement, the Note and the ESOP Pledge Agreement.

ARTICLE 5

COVENANTS

     Section 5.1 Negative Covenants. Borrower agrees that until it satisfies all
of its obligations to Bank, including its obligations to pay in full all
principal, interest and other amounts due in accordance with the terms of this
Agreement, the Note, the ESOP Pledge Agreement and the other Loan Documents to
which it is a party, it shall not take any of the following actions:

                (a) create, assume, incur, have outstanding, or in any manner
become liable in respect of any Indebtedness other than that represented by this
Agreement and the other Loan Documents, provided, however, that the foregoing
shall not restrict nor operate to prevent:

                          (i) contingent obligations incurred with respect to
the endorsement of instruments for deposit or collection in the ordinary course
of business;

                          (ii) indebtedness of any depository institution, as
defined in the Federal Deposit Insurance Act, as amended (a “Banking
Subsidiary”), for deposits, federal funds, repurchase agreements, reverse
repurchase agreements and other similar transactions entered into by any Banking
Subsidiary in the ordinary course of its banking or trust business; and

                          (iii) secured indebtedness described below in Section
5.1(b)(vii).

                (b) directly or indirectly create, assume, incur, suffer or
permit to exist any Lien on any of its assets (including the assets pledged
under the ESOP Pledge Agreement), excepting only liens created in favor of Bank
or existing on the date hereof as shown on the ESOP Financial Statements,
provided, however, that the foregoing shall not restrict nor operate to prevent:

                          (i) liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases or
other cash deposits in any such foregoing case that are required to be made in
the ordinary course of business, provided in each case that the obligation is
not for borrowed money and that the obligation secured is not overdue or, if
overdue, is being contested in good faith by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves have been
established therefor;

                          (ii) mechanics’, workmen’s, materialmen’s, landlords’,
carriers’, or other similar liens arising in the ordinary course of business
with respect to obligations which are not due or which are being contested in
good faith by appropriate proceedings which prevent enforcement of the matter
under contest;

19

--------------------------------------------------------------------------------



                          (iii) liens, charges and encumbrances incidental to
the conduct of the business of any Person incurred in the ordinary course of
business and either not in connection with the borrowing of money or incurred in
connection with any permitted Indebtedness;

                          (iv) liens to secure public funds or other pledges of
funds required by law to secure deposits;

                          (v) repurchase agreements, reverse repurchase
agreements and other similar transactions entered into by any Banking Subsidiary
in the ordinary course of its banking or trust business;

                          (vi) utility easements, building restrictions and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of any Person; and

                          (vii) purchase money mortgages or other liens on real
property including those incurred for the construction of a banking facility,
and bank furniture and fixtures acquired or held in the ordinary course of
business to secure the purchase price of such property or to secure the
indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of any such property to be subject to such mortgages
or other liens, or mortgages or other liens existing on any such property at the
time of acquisition, or extensions, renewals, or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that no such
mortgage or other liens shall extend to or cover any property other than the
property being acquired, constructed or improved, and no such extension, renewal
or replacement shall extend to or cover any property not theretofore subject to
the mortgage or lien being extended, renewed or replaced, and provided further,
that no such mortgage or lien shall exceed 75% of the price of acquisition,
construction or improvement at the time of acquisition, construction or
improvement; and provided further that the aggregate principal amount of
consolidated indebtedness at any one time outstanding and secured by mortgages,
liens, conditional sale agreements and other security interests permitted by
this clause shall not exceed 10% of the consolidated capital of Borrower or any
Affiliate, as the case may be.

                (c) engage in any business or activity not permitted by all
applicable laws, rules, and regulations;

                (d) sell, transfer, issue, reissue, exchange or grant any option
with respect to, any shares of capital stock of any of Borrower’s Affiliates to
any Person, provided, however, that nothing contained herein shall prohibit the
issuance of the capital stock of Borrower’s Affiliates in connection with any
employee stock benefit plan maintained by the Company for the benefit of the
employees of its Subsidiaries;

                (e) merge into or consolidate with or into any other Person, or
acquire for cash or other consideration the capital stock, assets or obligations
of or any interest in any corporation, partnership, trust, bank, limited
liability company or any other entity, other than additional shares of the
common stock of the Company acquired with the proceeds of Loans hereunder which
are pledged and delivered to Bank as additional ESOP Pledged Security;

20

--------------------------------------------------------------------------------



                (f)  make any loans or advances whether secured or unsecured to
any Person other than loans or advances made in the ordinary course of its
business and in accordance with applicable laws, rules, and regulations and safe
and sound business practices;

                (g)  change its capital structure;

                (h)  engage in any unsafe or unsound business practice that
would reasonably be expected to have a material adverse effect on the financial
condition, business, properties, or operations of Borrower;

                (i)  breach or fail to perform or observe any of the terms and
conditions of any Loan Document to which it is a party; or

                (j)  commit any material violation of any law or regulation, or
any condition imposed by or undertaking provided to any Regulatory Authority.

     Section 5.2 Affirmative Covenants. Borrower agrees that until it satisfies
all of its obligations to Bank, including its obligations to pay in full all
principal, interest and other amounts due in accordance with the terms of this
Agreement, the Note, the ESOP Pledge Agreement and all other Loan Documents to
which it is a party, it shall:

                (a)  furnish and deliver to Bank:

                          (i)  for each of Borrower and its Affiliates, as soon
as practicable, and in no event later than forty-five (45) days after the end of
each of the first three calendar quarters of Borrower and its Affiliates, a copy
of: (A) the balance sheet at the end of such quarter, and the income statement
and statements of changes in financial position and cash flow for the three
months then ended, with all supporting schedules, prepared in accordance with
GAAP consistently applied and signed by the president and chief financial
officer; and (B) all financial statements for such quarter, including all Call
Reports, filed with any Regulatory Authority;

                          (ii)  for each of Borrower and its Affiliates, as soon
as practicable, and in no event later than one hundred twenty (120) days after
the end of each calendar year, a copy of: (A) the consolidated balance sheet as
of the end of such year and the consolidated income, changes in financial
position and cash flow statements for the year then ended audited by independent
certified public accountants satisfactory to Bank and accompanied by an
unqualified opinion; and (B) all financial statements and reports, including
Call Reports and annual reports, filed annually with any Regulatory Authority;

                          (iii)  immediately after receiving Knowledge thereof,
notice of all charges, assessments, actions, suits and proceeding that are
proposed or initiated by, or brought before, any court or governmental
department, commission, board or other administrative agency, in connection with
Borrower or any of its Affiliates, other than ordinary course of business
litigation not involving the any Regulatory Authority, which, if adversely
decided, would not be reasonably expected to have a material adverse effect on
the financial condition, business, properties, or operations of Borrower or any
of its Affiliates;


21

--------------------------------------------------------------------------------



                          (iv)  promptly after the occurrence thereof, notice of
any other matter which has resulted in a material adverse change in the
financial condition, business, properties, or operations of Borrower or any of
its Affiliates; and

                        (v)  promptly following the request of Bank, such other
documents, materials, information, and certificates reasonably requested by
Bank;

                (b)  within forty-five (45) days after the end of each calendar
quarter, deliver to Bank a certificate signed by the chief financial officer of
Gold Bank-Kansas, containing a computation of the then current financial ratios
for Gold Bank-Kansas specified in Article 6 of this Agreement;

                (c)  within forty-five (45) days after the end of each calendar
quarter, deliver to Bank a certificate signed by the president of Borrower
stating that no Default or unmatured Default has occurred or is continuing, or,
if there is any such event, describing such event, the steps, if any, that are
being taken to cure it, and the time within which such cure will occur;

                (d)  promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon its income, profits, or property, and all
claims for labor, material or supplies which, if unpaid, might by law become a
Lien upon the property of Borrower or any of its Subsidiaries, provided,
however, that Borrower shall not be required to pay any such tax, assessment,
charge or claim, so long as the validity thereof is being contested in good
faith by appropriate proceedings, and reserves therefor are maintained on the
books of Borrower or any of its Subsidiaries, as the case may be, as are deemed
reasonably adequate by Bank;

                (e)  maintain its own corporate existence and good standing in
all jurisdictions in which it is doing business, except where the failure to so
qualify would not be reasonably expected to have a material adverse effect on
the financial condition, business, properties, or operations of Borrower or any
of its Affiliates;

                (f)  maintain bonds and insurance for it with responsible and
reputable insurance companies or associations in such amounts and covering such
risk as is usually carried by owners of similar businesses and properties in the
same general area in which it operates, and such additional bonds and insurance
as may be reasonably required by Bank;

                (g)  file or cause to be filed in a timely manner all filings
required to be filed by it with all Regulatory Authorities and cause such
filings to be true and correct in all material respects;

                (h)  maintain or cause to be maintained its books, accounts and
in the usual, regular and ordinary manner, on a basis consistent with prior
years and in compliance with any legal requirements;

                (i)  preserve and maintain its existence, rights, franchises and
privileges;

                (j)  take all actions within its power to maintain its status as
a tax-qualified employee benefit plan under Section 401(a) of the Code, and
administer itself in compliance with all applicable provisions of the Code and
ERISA;

22

--------------------------------------------------------------------------------



                (k) comply with each federal, state, local, municipal, foreign,
international or other administrative order, law, ordinance, principle of common
law, regulation or statute applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets where the failure to
be in such full compliance would be reasonably expected to have a material
adverse effect on the financial condition, business, properties, or operations
of the Borrower or any of its Affiliates;

                (l) use the proceeds of each Loan solely to purchase stock of
the Company (or to refinance prior Exempt Loans used for the purchase of stock
of the Company) and ensure that all stock purchased with the proceeds of each
such Loan will be pledged to the Bank to secure such Loan, subject to the terms
of the Pledge Agreement;

                (m) permit Bank through its employees, attorneys, accountants or
other agents, to inspect any of its properties, corporate books and financial
books and records of at such times and as often as Bank reasonably may request;
and

                (n) provide promptly to Bank other information concerning its
business, operations, financial condition and regulatory status as Bank may from
time to time reasonably request.

ARTICLE 6

DEFAULT

     Section 6.1 Default. The happening or occurrence of any of the following
events or acts shall each constitute a default hereunder (a “Default”), and any
such Default shall also constitute a Default under the Note (or any replacement
or substitute note for the Note) and the ESOP Pledge Agreement and any other
Loan Document to which Borrower is a party, without right to notice or time to
cure in favor of Borrower except as indicated below:

                (a) if Borrower fails to make when due any payment of principal
or interest on any Loan, or Borrower or any of its Affiliates fails to make when
due any other payment required under the terms of the Loan Documents, provided,
however, that Borrower or any Affiliate may, in total, make one payment in any
twelve (12) month period prior to the Expiry Date not more than five (5) days
after the due date thereof without such failure to make timely payment
constituting a Default;

                (b) if Borrower shall fail to perform or observe any covenants
or obligations under this Agreement, other than those set forth in the
immediately preceding subsection, and including all affirmative and negative
covenants set forth in this Agreement, or under any of the other Loan Documents,
and the same remains uncured for fifteen (15) days after any officer of Borrower
has Knowledge of such failure;

                (c) if any of Borrower’s Affiliates take, or permit or allow to
occur, any of the actions or events described in Section 5.1 or Section 5.2, as
if, for the purposes of this Section 6.1(c), such Affiliate were Borrower,
except that the Borrower’s Affiliates, as applicable, shall be permitted to
incur the indebtedness set forth on Schedule 6.1(c);

23

--------------------------------------------------------------------------------



                (d)  if any material representation or warranty made in any of
the Loan Documents shall be false when made or, for whatever reason, becomes
false or inaccurate at any time during the term of this Agreement, including at
the time of any Loan, and the same remains uncured for fifteen (15) days after
any officer of Borrower has Knowledge of such false or inaccurate representation
or warranty;

                (e)  if at any time any of the Loan Documents, including the
Guaranty, becomes void or unenforceable in whole or in part;

                (f)  if the Company, GBC or Borrower is dissolved, liquidated or
terminated;

                (g)  if Borrower fails to perform or observe any covenant or
agreement contained in any other agreement between Borrower and Bank, or if any
condition contained in any agreement between Borrower and Bank is not fulfilled
and such failure remains uncured for fifteen (15) days after any officer of
Borrower has Knowledge of such failure;

                (h)  if at any time Gold Bank-Kansas fails to maintain: (i) a
“Leverage Ratio” (Tier 1 Capital to Average Total Assets) equal to no less than
5%; (ii) a “Total Risk Based Capital Ratio” (the sum of Tier 1 Capital and Tier
2 Capital to Risk-Weighted Assets) equal to no less than 10%; (iii) a “Tier 1
Capital Ratio” (Tier I Capital to Risk-Weighted Assets) equal to no less than
6%; as calculated on a quarterly basis as of the end of each calendar quarter;
and (iv) such capital as is necessary to comply with all capital guidelines
established by the FDIC from time to time (for purposes of this Agreement, Tier
1 Capital, Tier 2 Capital and Risk-Weighed Assets shall be determined in
accordance with the rules and regulations of the FDIC, as in effect on the date
hereof, and Average Total Assets shall refer to the average total assets as set
forth in the relevant Call Report for the applicable quarterly period);

                (i)  if at any time the Company or any of its Affiliates fails
to maintain such capital as may be necessary to cause the Company and each of
their Affiliates to be classified as “well capitalized” in accordance with the
rules and regulations of its primary federal regulator as in effect from time to
time;

                (j)  if at any time Gold Bank-Kansas fails to:

                          (i)  generate a return on average combined assets of
at least eight tenths of one percent (0.80%), as calculated on an annual basis
as of the end of each calendar year and based upon data reported in Gold
Bank-Kansas’ Call Report for such past calendar year;

                          (ii)  maintain a level of combined nonperforming
assets that is equal to or less than twenty-five percent (25%) of its primary
capital (for purposes of this requirement, “nonperforming assets” shall mean the
sum of all other real estate owned, non-accrual loans and loans on which any
payment is ninety (90) or more days past due, and primary capital shall mean the
sum of capital, surplus and undivided profits); or

                          (iii)   maintain a ratio of its allowance for loan and
lease losses to its total loans of not less than one percent (1.00%); subject to
the overriding requirement to always maintain an allowance for loan and lease
losses that is adequate in all respects to provide for

24

--------------------------------------------------------------------------------



possible or specific losses, net of recoveries relating to loans previously
charged off, on loans outstanding, and that contains an additional amount of
unallocated reserves for unanticipated future losses at a level considered
adequate based upon generally accepted safe and sound banking practices (for the
purposes of this requirement, “total loans” shall mean the total principal
amount of all outstanding loans from time to time);

                (k) if the ESOP Pledged Security or the GBC Pledged Security is
attached, seized, subjected to a writ of distress warrant, or is levied upon or
becomes subject to any Lien or comes within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors, or if at any point
the Bank fails to have a first priority, perfected security interest in all of
the ESOP Pledged Security and the GBC Pledged Security;

                (l) if any Regulatory Authority charged with the regulation of
Borrower or any of its Affiliates:

                          (i) issues to Borrower or any of its Affiliates, or
initiates any action, suit or proceeding to obtain against, impose on or require
from Borrower or any of its Affiliates, a cease and desist order or similar
regulatory order, the assessment of civil monetary penalties, articles of
agreement, a memorandum of understanding, a capital directive, a capital
restoration plan, restrictions that prevent or as a practical matter impair the
payment of dividends by any Affiliate or the payments of any debt by Borrower,
restrictions that make the payment of dividends by any Affiliate or the payment
of debt by Borrower subject to prior regulatory approval, a notice or finding
under Section 8(a) of the Federal Deposit Insurance Act, as amended, or any
similar enforcement action, measure or proceeding, and in the Bank’s sole
discretion, any of the foregoing would be reasonably expected to have a material
adverse effect on the financial condition, business, properties, or operations
of Borrower or any of its Affiliates; or

                          (ii) issues to any officer or director of Borrower or
any of its Affiliates, or initiates any action, suit or proceeding to obtain
against, impose on or require from any such officer, director or other
representative, a cease and desist order or similar regulatory order, a removal
order or suspension order or the assessment of civil monetary penalties;

                (m) if any Banking Subsidiary is notified that it is considered
an institution in “troubled condition” within the meaning of 12 U.S.C. Section
1831i and the regulations promulgated thereunder, or if a conservator or
receiver is appointed for any Banking Subsidiary;

                (n) if Borrower or any of its Affiliates becomes insolvent or is
unable to pay its debts as they mature; or makes an assignment for the benefit
of creditors or admits in writing its inability to pay its debts as they mature;
or suspends transaction of its usual business, or if a trustee of any
substantial part of the assets of Borrower or any of its Affiliates is applied
for or appointed, and if appointed in a proceeding brought against Borrower or
any of its Affiliates, Borrower or any of its Affiliates, respectively, by any
action or failure to act indicates its approval of, consent to or acquiescence
in such appointment, or within thirty (30) days such appointment is not vacated
or stayed on appeal or otherwise, or shall not otherwise have ceased to continue
in effect;

25

--------------------------------------------------------------------------------



                (o) if any proceedings involving Borrower or any of its
Affiliates are commenced by or against Borrower or any of its Affiliates under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law or statute of the federal government or any state
government and if such proceedings are instituted against Borrower or any of its
Affiliates, Borrower or any of its Affiliates, respectively, by any action or
failure to act indicates its approval of, consent to or acquiescence therein, or
an order shall be entered approving the petition in such proceedings and within
thirty (30) days after the entry thereof such order is not vacated or stayed on
appeal or otherwise, or shall not otherwise have ceased to continue in effect;

                (p) if Borrower or any of its Affiliates defaults or continues
to be in default in any payment of principal or interest for any other
obligation, or in the performance of any other term, condition or covenant
contained in any agreement (including an agreement in connection with the
acquisition of capital equipment on a title retention or net lease basis), under
which any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation to cause such obligation to become due
prior to its stated maturity;

                (q) if at any time Bank does not have in its possession and
pledged to it under a valid first priority perfected security interest, 100% of
the capital stock of Gold Bank-Kansas, including all stock certificates
representing such capital stock and all substitutions, stock splits, proceeds or
dividends now or hereafter created, assessed, granted or paid by Gold
Bank-Kansas;

                (r) if Bank does not have in its possession, pledged to it under
a valid first priority perfected security interest, all of the capital stock of
the Company that is owned by Borrower and required to be pledged to the Bank
pursuant to the ESOP Pledge Agreement, including all stock certificates
representing such capital stock and all substitutions, stock splits, proceeds or
dividends now or hereafter created, assessed, granted or paid by the Company;

                (s) if the Company ceases to own directly 100% of the issued and
outstanding capital stock of GBC, or if GBC ceases to own directly 100% of the
issued and outstanding capital stock of Gold Bank-Kansas;

                (t) if the Company makes any amendment to the ESOP without the
prior written consent of Bank (which consent shall not be unreasonably
withheld), that would: (i) change the method of the release of the ESOP Pledged
Security to accounts of participants under the ESOP or otherwise adversely
affect Bank’s rights to the ESOP Pledged Security, (ii) materially increase the
cash needs of Borrower, or (iii) impair Bank’s rights under any of the Loan
Documents; or

                (u) if the Company or any of its Affiliates fails to make all
contributions to Borrower in amounts necessary to enable Borrower to pay all
interest and principal due and owing from Borrower under the terms of any Loan
Document to which Borrower is a party, and to pay all reasonable expenses of
Borrower

     Section 6.2 Remedies of Bank. Upon the occurrence of a Default, Bank shall
have all rights and remedies provided by applicable law and, without limiting
the generality of the foregoing, may, at its option, declare its commitments
under the Loan Documents to be

26

--------------------------------------------------------------------------------



terminated and the Note shall thereupon be and become forthwith, due and
payable, without any presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
or in any of the other Loan Documents to the contrary notwithstanding, and may,
also without limitation, appropriate and apply toward the payment of any amounts
due under this Agreement or the Note or any other Loan Document to which
Borrower is a party any indebtedness of Bank to Borrower however created or
arising, and may also, without limitation, exercise any and all rights in and to
the ESOP Pledged Security, the GBC Pledged Security and any other collateral
held by Bank to secure Borrower’s Liabilities. There shall be no obligation to
liquidate any such collateral in any order or with any priority or to exercise
any remedy available to Bank in any order. Notwithstanding anything contained
herein to the contrary, pursuant to Treasury Regulation § 54.4975-7(b)(6), Bank
may only execute on and otherwise assert its rights with respect to so much of
the ESOP Pledged Security applicable to the Loan in default that has a value not
to exceed the amount of the default.

ARTICLE 7

MISCELLANEOUS

     Section 7.1 Waiver by Bank. No failure or delay on the part of Bank in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy shall
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. Time is of the essence in the
performance of the covenants, agreements and obligations of Borrower and Bank.

     Section 7.2 Entire Agreement: Modification of the Agreement. This Agreement
and the other Loan Documents constitute the entire agreement between the parties
and supersedes all prior agreements between Bank and Borrower with respect to
the subject matter hereof. This Agreement will become effective as of the date
hereof upon its execution by the parties hereto. No amendment, modification,
termination or waiver of any provision in this Agreement, the Note, the ESOP
Pledge Agreement, or consent to any departure by Borrower therefrom, shall be
effective except for the specific purpose for which given and only then if in
writing and signed by the party intending to be bound. No notice to, or demand
on, Borrower in any case shall entitle Borrower to any other or further notice
or demand in similar or other circumstances.

     Section 7.3 Notices. All notices, requests, demands and other
communications provided for hereunder shall be: (a) in writing; (b) made in one
of the following manners; and (c) deemed given (i) if and when personally
delivered, (ii) on the next business day if sent by nationally recognized
overnight courier addressed to the appropriate party as set forth below; (iii)
on the next business day following transmission (with transmission confirmed by
the sending party), if sent by facsimile; or (iv) on the fifth business day
after being deposited in United States certified or registered mail, and
addressed as follows:

27

--------------------------------------------------------------------------------



If to Borrower:

Gold Banc Corporation, Inc. Employees Stock
      Ownership Plan and Trust
c/o Gold Trust Company, Trustee
4305 Frederick Boulevard, Suite 102
St. Joseph, Missouri 64502-0846
Attention: Mr. Jerry Lau
Facsimile: (816) 364-1163

If to Bank:

Bank One, NA
120 South LaSalle Street
Mail Code IL1-1110
Chicago, Illinois 60603
Attention: Mr. Doug Gallun, First Vice President
Facsimile: (312) 661-9511

or, as to each party, at such other address as shall be designated by such party
in a notice to each other party complying as to delivery with the terms of this
subsection.

     Section 7.4 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which, when taken together, constitute one and the same document.

     Section 7.5 Successors and Assigns. This Agreement shall become effective
when it shall have been executed by Borrower and Bank and thereafter shall be
binding upon and inure to the benefit of Borrower and Bank and their respective
successors and assigns, provided, that Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of Bank, which consent may be given or denied in Bank’s sole and
absolute discretion.

     Section 7.6 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law.

     Section 7.7 Survival of Representations and Warranties. All covenants,
agreements, representations and warranties made by Borrower herein shall,
notwithstanding any investigation by or Knowledge on the part of Bank, be deemed
material and relied on by Bank and shall survive the execution and delivery of
this Agreement, the Note, the ESOP Pledge Agreement, and the other Loan
Documents and the making and repayment of the Loans. Each of the covenants,
representations, and warranties set forth in this Agreement shall be deemed to
be

28

--------------------------------------------------------------------------------



continuing covenants, representations, and warranties until such time as
Borrower has satisfied all of its obligations to Bank, including the obligation
to pay in full all principal, interest and other amounts due in accordance with
the terms of this Agreement, the Note, the ESOP Pledge Agreement and any other
Loan Document to which it is a party.

     Section 7.8 Extensions and Renewals. This Agreement shall govern the terms
of any extensions or renewals to the Note, subject to any additional terms and
conditions imposed by Bank in connection with any such extension or renewal.

     Section 7.9 Accounting Terms. Any accounting term not specifically defined
herein shall be construed in accordance with GAAP that are applied in the
preparation of the financial statements referred to in Section 4.5, and all
financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles

     Section 7.10 Interest Rate Regulation. Borrower hereby represents that the
indebtedness evidenced hereby constitutes a loan made by Bank to enable Borrower
to carry on a commercial enterprise for the purpose of investment or profit; and
that such loan is a loan for business purposes under the intent and purview of
Section 815 ILCS 205/4.

     Section 7.11 Participations; Assignments. Bank reserves the right to sell
participations in the Loans and otherwise assign, transfer or hypothecate all or
any part of the Loans along with the corresponding rights in the Loan Documents.
Bank is authorized by Borrower to disclose information about it and its
Affiliates to prospective participants and assignees.

     Section 7.12 Additional Actions. Borrower agrees to do such further acts
and things and to execute and deliver to Bank such additional assignments,
agreements, powers and instruments, as Bank may reasonably require or deem
advisable to carry into effect the purposes of this Agreement, the Note, the
ESOP Pledge Agreement or any other Loan Document or agreement or instrument in
connection herewith or therewith

     Section 7.13 Revival of Liabilities. To the extent that Bank receives any
payment on account of the Borrower’s Liabilities and any such payment(s) and/or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
federal law, common law or equitable cause, then, to that of such payment(s) or
proceeds received, the Borrower’s Liabilities or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment(s) and/or proceeds had not been received by Bank and applied on account
of the Borrower’s Liabilities; provided, however, if Bank successfully contests
any such invalidation, declaration, set aside, subordination or other order to
pay any such payment and/or proceeds to any third party, the revived Borrower’s
Liabilities shall be deemed satisfied.

     Section 7.14 Change of Control. Bank shall have the option, exercisable on
at least one Business Day prior notice, upon the consummation, in whole or in
part, of any transaction effecting any change of control of Borrower or the
Company that has been approved as such by any federal or state Regulatory
Authority, to declare the entire principal of, and interest accrued

29

--------------------------------------------------------------------------------



on, the Loans then outstanding to be, and the Note and all of Borrower’s
Liabilities shall thereupon become, forthwith, due and payable, without any
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, and Borrower will forthwith pay to each holder of the
Note the entire outstanding principal of, and interest accrued on, the Note and
to Bank all of Borrower’s Liabilities.

     Section 7.15 Release; Environmental Indemnity. Borrower hereby releases
Bank from any and all causes of action, claims or rights that Borrower may now
or hereafter have for, or which may arise from, any loss or damage caused by or
resulting from: (a) any failure of Bank to protect, enforce or collect in whole
or in part any of the collateral held by Bank to Secure any of Borrower’s
Liabilities; and (b) any other act or omission to act on the part of Bank, its
officers, agents or employees, except in each instance for a breach by Bank of
this Agreement, or willful misconduct and gross negligence of Bank. Borrower
agrees to indemnify and save Bank, its officers, directors, employees and
agents, harmless of, from and against any liability, loss, damage or expense
(including reasonable attorneys’ fees) to which Bank or any of such Persons may
become subject, arising from or based upon: (x) any violation, or claim of
violation, by Borrower or any of its Affiliates of any laws, regulations or
ordinances relating to Hazardous Materials; or (y) any Hazardous Materials
located or disposed of on or released or transported from any property owned,
leased or operated by Borrower or any of its Affiliates, or any claim of any of
the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

30

--------------------------------------------------------------------------------



     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN NEGOTIATED, EXECUTED
AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN MADE AT, CHICAGO, ILLINOIS.
THE LOANS PROVIDED FOR HEREIN IS TO BE FUNDED AND REPAID AT, AND THIS AGREEMENT
IS OTHERWISE TO BE PERFORMED AT, CHICAGO, ILLINOIS AND THIS AGREEMENT SHALL BE
INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO:
(i) ITS JUDICIALLY OR STATUTORILY PRONOUNCED RULES REGARDING CONFLICT OF LAWS OR
CHOICE OF LAW; (ii) WHERE ANY OTHER AGREEMENT IS EXECUTED OR DELIVERED; (iii)
WHERE ANY PAYMENT OR OTHER PERFORMANCE REQUIRED BY ANY SUCH AGREEMENT IS MADE OR
REQUIRED TO BE MADE; (iv) WHERE ANY BREACH OF ANY PROVISION OF ANY SUCH
AGREEMENT OCCURS, OR ANY CAUSE OF ACTION OTHERWISE ACCRUES; (v) WHERE ANY ACTION
OR OTHER PROCEEDING IS INSTITUTED OR PENDING; (vi) THE NATIONALITY, CITIZENSHIP,
DOMICILE, PRINCIPAL PLACE OF BUSINESS, OR JURISDICTION OR ORGANIZATION OR
DOMESTICATION OF ANY PARTY; (vii) WHETHER THE LAWS OF THE FORUM JURISDICTION
OTHERWISE WOULD APPLY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
ILLINOIS; OR (viii) ANY COMBINATION OF THE FOREGOING. AS PART OF THE
CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE BORROWER RECOGNIZES THAT THE
BANK’S PRINCIPAL OFFICE IS LOCATED IN CHICAGO, ILLINOIS AND THAT THE BANK MAY BE
IRREPARABLY HARMED IF REQUIRED TO INSTITUTE OR DEFEND ANY ACTIONS AGAINST THE
BORROWER IN ANY JURISDICTION OTHER THAN THE NORTHERN DISTRICT OF ILLINOIS OR
COOK COUNTY, ILLINOIS; THEREFORE, THE BORROWER IRREVOCABLY (a) AGREES THAT ANY
SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING TO THIS AGREEMENT AND/OR THE
LOANS REFERENCED HEREIN MAY BE BROUGHT IN THE NORTHERN DISTRICT OF ILLINOIS, IF
FEDERAL JURISDICTION IS AVAILABLE, AND, OTHERWISE, IN THE CIRCUIT COURT OF COOK
COUNTY, AT THE BANK’S OPTION; (b) CONSENTS TO THE JURISDICTION OF EACH SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; (c) WAIVES ANY OBJECTION WHICH THE
BORROWER MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN EITHER SUCH COURT; AND (d) AGREES TO JOIN THE BANK IN ANY PETITION FOR
REMOVAL TO EITHER SUCH COURT BROUGHT BY THE BANK. THE BORROWER WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. NOTHING
CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE BANK TO SERVE LEGAL PROCESS IN
ANY MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE BANK TO BRING ANY ACTION
OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

31

--------------------------------------------------------------------------------



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
OTHER STATEMENTS OR ACTIONS OF THE BORROWER OR THE BANK. THE BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. THE
BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY THE
BORROWER AND THE BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE BANK TO
ACCEPT THIS AGREEMENT AND TO ENTER INTO THE OTHER LOAN DOCUMENTS, AND (c) THIS
WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS FULLY
INCORPORATED THEREIN. IN THE EVENT OF LITIGATION, A COPY OF THIS DOCUMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

     IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to
be executed as of the date first above written.

GOLD BANC CORPORATION, INC.   BANK ONE, NA EMPLOYEE STOCK OWNERSHIP PLAN     AND
TRUST             BY: GOLD TRUST COMPANY, AS       TRUSTEE                      
By: /s/ Gerald R. Lau                            By: /s/ Doug Gallun         
                            Gerald R. Lau         Doug Gallun         Vice
President         First Vice President

 

32

--------------------------------------------------------------------------------



Exhibit A
Form of Promissory Note

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------